DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 01/06/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 6-13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismail (US 2007/0262849, previously cite) in view of Bailey et al. (US 2018/0007863).
Regarding claim 1, Ismail teaches a method comprising: receiving a first data from a first transceiver in a first format ([0027]); receiving second data from a second transceiver in a second format ([0028]), wherein the second format is different than the first format; converting the second data from the second format to the first format; and performing an action based on the first data and the second data (figs. 2, 3, [0020]-[0024] and [0027]-[0030]).
Ismail further teaches converting any frequency associated with passive or active tags can be used ([0027]).  However, Ismail fails to teach the first data is cattle data and first format consistent with the ISO 11784 standard or the ISO 11785 standard; and the second data is cattle data and second format consistent with the ISO/IEC 18000-6C standard.
Bailey teaches using RFID tag for identifying livestock (the abstract) and the first format and the second format consistent with the ISO 11784 standard or the ISO 11785 standard and the ISO/IEC 18000-6C standard, respectively ([0007]).
In view of Bailey’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 2, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Both Ismail and Bailey further teach wherein the first cattle data is received at the first transceiver from a first RFID transponder operating at a low frequency (Ismail: [0021].  Bailey: [0007]).
Regarding claim 3, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Bailey further teaches wherein the low frequency comprises a frequency of about 134.2kHz ([0007]).
Regarding claim 4, Ismail as modified by Bailey teaches all subject matter claimed as applied above except for the first format and the second format as claimed. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ismail and Bailey to have the first format and the second format as claimed since it is just a matter of implementing a particular format of the data string for the needs of the system (see Ismail: [0021] and [0030]).
Regarding claim 6, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Both Ismail and Bailey further teach wherein the second 
Regarding claim 7, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Ismail further teaches wherein the second cattle data is received at the second transceiver from a second RFID transponder operating at a high frequency ([0021]).
Regarding claim 8, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Ismail further teaches the high frequency comprises a frequency between about 902MHz and about 928 MHz ([0021]).
Regarding claim 9, Ismail teaches a system (figs. 1 and 2) comprising: a controller (220); a first RFID transponder ([0027]) operating in a low frequency range; a first transceiver (215) in communication with the first RFID transponder and in communication with the controller, wherein the first transceiver communicates first data to the controller in a first format ([0027]); a second RFID transponder (passive tag, [0028]) operating in an ultra-high frequency range; a second transceiver (210) in communication with the second RFID transponder and in communication with the controller, wherein the second transceiver communicates second data to the controller in a second format ([0028]), the second format being different than the first format ([0020]-[0024] and [0027]-[0030]); and a database ([0015]) in communication with the controller.
Ismail further teaches converting any frequency associated with passive or active tags can be used ([0027]).  However, Ismail fails to teach the first data is cattle data and first format consistent with the ISO 11784 standard or the ISO 11785 standard; and the 
Bailey teaches using RFID tag for identifying livestock (the abstract) and the first format and the second format consistent with the ISO 11784 standard or the ISO 11785 standard and the ISO/IEC 18000-6C standard, respectively ([0007]).
In view of Bailey’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ismail by incorporating the teaching as taught by Bailey by using RFID tag associated with the standards as pointed out above in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of intended use of the RFID with well-known standards to be used in the livestock environment for tracking and identifying purposes.  Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.  
Regarding claim 10, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Bailey further teaches wherein the low frequency range comprises a frequency of about 134.2 kHz ([0007]).
Regarding claim 11, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Ismail further teaches the ultra-high frequency comprises frequencies between about 902MHz and about 928 MHz ([0021]).
Regarding claim 12, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Ismail further teaches wherein the controller converts cattle data from second format to the first format ([0030]).
Regarding claim 15, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Ismail further teaches wherein the system comprises a database (140, fig. 1, [0015] and [0019]) but silent to a cloud database as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ismail and Bailey to have a cloud database as claimed in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since having the cloud database is well-known in the art for storing data. 
Regarding claim 16, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Ismail further teaches wherein the database comprises a local database (fig. 1, [0015] and [0019]).
Regarding claims 17 and 21, Ismail teaches a method comprising: receiving first data from a first passive transceiver in a first format (format data received from passive tag, [0027]); receiving second data from a second passive transceiver in a second format (format data received from the second passive tag, [0028]); looking up an identify of an object on either or both the first data and the second data ([0015]); and outputting 
Ismail further teaches converting any frequency associated with passive or active tags can be used ([0027]).  However, Ismail fails to teach the first data is cattle data; and the second data is cattle data and second format consistent with the ISO/IEC 18000-6C standard.
Bailey teaches using RFID tag for identifying livestock (the abstract) and the second format consistent with the ISO/IEC 18000-6C standard ([0007]).
In view of Bailey’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ismail by incorporating the teaching as taught by Bailey by using RFID tag associated with the standard as pointed out above in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of intended use of the RFID with well-known standard to be used in the livestock environment for tracking and identifying purposes.  Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.  
	Regarding claim 18, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Both Ismail and Bailey further teach wherein the first cattle data is received at the first transceiver from a first RFID transponder operating at a low frequency (Ismail: [0021].  Bailey: [0007]).

Regarding claim 20, Ismail as modified by Bailey teaches all subject matter claimed as applied above except for the first format as claimed. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ismail and Bailey to have the first format as claimed since it is just a matter of implementing a particular format of the data string for the needs of the system (see Ismail: [0021] and [0030]).
Regarding claim 22, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Both Ismail and Bailey further teach wherein the second cattle data is received at the second transceiver from a second RFID transponder operating at an ultra-high frequency (Ismail: [0021].  Bailey: [0007]).
Regarding claim 23, Ismail as modified by Bailey teaches all subject matter claimed as applied above.  Ismail further teaches the high frequency comprises a frequency between about 902MHz and about 928 MHz range ([0021]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13 and 15-23 have been considered but are moot because the new ground of rejection does not rely on reference Robadey (US 2019/0385037) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUYEN K VO/Primary Examiner, Art Unit 2887